Citation Nr: 1821533	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  09-37 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 31, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008, May 2009, January 2010, and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the claim for additional development in December 2016.

In January 2017, the RO granted TDIU effective August 31, 2012.  The issue of entitlement to TDIU prior to August 31, 2012 remains on appeal.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2018, the AOJ successfully associated the Veteran's vocational rehabilitation folder with the record, but the AOJ did not issue a Supplemental Statement of the Case (SSOC) before returning the matter to the Board.  As such, this matter must be remanded in order to issue an SSOC.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim on appeal, considering all evidence submitted since the January 2017 SSOC, to include the Veteran's vocational rehabilitation folder.  If the benefit sought is not granted, provide the Veteran and his representative with a SSOC and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




